—In a proceeding pursuant to CPLR article 75 to permanently stay arbitration of an uninsured motorist claim, the additional respondents Countrywide Insurance Company and Manna Liu appeal from an order of the Supreme Court, Nassau County (Trainor, R.), dated April 20, 1999, which, after a hearing, granted the petition.
Ordered that the order is affirmed, with costs.
The Referee’s determination that the vehicle owned by the respondent Robert Murdakhayev was involved in an automobile accident with a vehicle owned by the additional respondent Manna Liu is supported by a fair interpretation of the evidence. Altman, J. P., Goldstein, McGinity and Luciano, JJ., concur.